United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1388
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of North Dakota.
                                        *
Michael Alan Petzold,                   *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 2, 2010
                                Filed: February 5, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Michael Petzold challenges the sentence imposed
by the district court1 after he pleaded guilty to conspiracy, murder, and related
charges. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967).

      Petzold pleaded guilty pursuant to a written plea agreement that contained a
waiver of his right to appeal his sentence. We will enforce the appeal waiver here.

      1
       The Honorable Ralph Erickson, Chief Judge, United States District Court for
the District of North Dakota.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court
should enforce appeal waiver and dismiss appeal where it falls within scope of waiver,
both plea agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). Petzold’s argument on appeal falls within the
scope of the appeal waiver, the record shows the requisite knowledge and
voluntariness, and we see nothing to suggest that a miscarriage of justice would result
from enforcing the appeal waiver. See United States v. Michelsen, 141 F.3d 867, 871-
72 (8th Cir. 1998) (appeal waiver is enforceable so long as it resulted from knowing
and voluntary decision; examining personal characteristics of defendant and
circumstances surrounding plea agreement when assessing knowledge and
voluntariness of waiver).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988) for any nonfrivolous issues not covered by the waiver, we find none.
Accordingly, we grant counsel leave to withdraw and we dismiss the appeal.
                       ______________________________




                                         -2-